NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SABRA ALBRITTON,                                No. 13-16464

                Plaintiff-Appellant,            D.C. No. 4:12-cv-00924-HCE

 v.
                                                MEMORANDUM*
TIFFANY & BOSCO PA; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                            for the District of Arizona
                 Hector C. Estrada, Magistrate Judge, Presiding**

                          Submitted February 13, 2018***

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      This matter has been stayed since August 11, 2017, pending issuance of the

mandate in Ho v. ReconTrust Co., N.A., No. 10-56884, or further order of the

court. We hereby lift the stay.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The parties consented to the jurisdiction of the magistrate judge.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sabra Albritton appeals pro se from the district court’s order dismissing her

action alleging Fair Debt Collection Practices Act (“FDCPA”) claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim. Kwan v. SanMedica

Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We affirm.

      The district court properly dismissed Albritton’s FDCPA claims against the

Bank of New York Mellon Corp. (“BNYM”) because Albritton failed to allege

facts sufficient to show that BNYM was a “debt collector” under the FDCPA. See

15 U.S.C. § 1692a(6)(F)(ii) (excluding from the definition of “debt collector” a

creditor collecting debts on its own behalf).

      The district court properly dismissed Albritton’s FDCPA claims against the

remaining defendants because Albritton failed to allege facts sufficient to state

plausible claims for relief under 15 U.S.C. §§ 1692d-1692g. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” (citation and internal quotation marks omitted)).

      We do not consider the district court’s denial of Albritton’s request for a

temporary restraining order because the denial is not appealable. See Hunt v. Nat’l

Broadcasting Co., 872 F.2d 289, 292 (9th Cir. 1989) (“[T]he denial of a temporary

restraining order is not generally appealable unless it effectively decides the merits


                                            2                                      13-16464
of the case . . . .” (citation omitted)).

       The district court did not abuse its discretion by declining to take judicial

notice of the endorsements of the note because Albritton failed to show that this

information was relevant and “not subject to reasonable dispute.” Fed. R. Evid.

201(b); United States v. Woods, 335 F.3d 993, 1000-01 (9th Cir. 2003) (setting

forth standard of review).

       We reject as without merit Albritton’s contentions regarding judicial bias.

       Albritton’s request for a permanent injunction, set forth in the opening brief,

is denied.

       Albritton’s request for sanctions, set forth in Albritton’s objection to the

notice of bankruptcy (Docket Entry No. 30), is denied.

       AFFIRMED.




                                            3                                    13-16464